          Case 1:21-cr-00131-PLF Document 17 Filed 02/18/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
              v.                                 :    MAGISTRATE NO. 21-MJ-148-01, 02
                                                 :
 JASON GERDING,                                  :    VIOLATIONS:
 CHRISTINA GERDING,                              :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                    Defendants.                  :    Building or Grounds)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building or Grounds)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Disorderly Conduct in a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)



                                         INFORMATION

       The United States Attorney charges that at all relevant times:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, JASON GERDING and

CHRISTINA GERDING, did unlawfully and knowingly enter and remain in a restricted building

and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United

States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily

visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
             Case 1:21-cr-00131-PLF Document 17 Filed 02/18/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, JASON GERDING and

CHRISTINA GERDING, did knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engage in disorderly and disruptive

conduct in and within such proximity to, a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, when and so that such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))


                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, JASON GERDING and

CHRISTINA GERDING, willfully and knowingly engaged in disorderly and disruptive conduct

in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct

of a session of Congress and either House of Congress, and the orderly conduct in that building of

a hearing before or any deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                2
          Case 1:21-cr-00131-PLF Document 17 Filed 02/18/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, JASON GERDING and

CHRISTINA GERDING, willfully and knowingly paraded, demonstrated, and picketed in any

United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))


                                           Respectfully submitted,

                                           MICHAEL R. SHERWIN
                                           Acting United States Attorney
                                           New York Bar No. 4444188


                                    By:    ______________________
                                           RACHEL A. FLETCHER
                                           Assistant United States Attorney
                                           TX Bar No. 24078505
                                           Violent Crime and Narcotics Trafficking Section
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Office: (202) 252-7093
                                           Rachel.Fletcher@usdoj.gov




                                              3
